Citation Nr: 1455694	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  11-15 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to a service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1977 to May 1981 and from March 1983 to February 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in San Diego, California, which, in pertinent part, denied entitlement to a TDIU.  Subsequent to the rating decision, jurisdiction was transferred to the RO in Portland, Oregon.

The Veteran and his wife testified before the undersigned Veterans' Law Judge at a Board hearing in September 2014.  A transcript of the hearing has been reviewed and associated with the claims file.

During the September 2014 Board hearing, the Veteran stated that his service-connected major depressive disorder and bilateral hearing disability had worsened.  The Board thus infers that the issues of entitlement to increased ratings for major depressive disorder and bilateral hearing loss have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A TDIU may be awarded where the schedular rating is less than total and when it is determined that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  

The Board notes that the Veteran is currently service-connected for a right eyebrow scar, rated as 30 percent disabling neurofibromatosis with headaches, rated as 30 percent disabling; major depressive disorder, rated as 30 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as noncompensable.  His combined disability rating is 70 percent.  As such, the Veteran meets the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) (2014).

A review of the Veteran's application for entitlement to a TDIU, received in October 2010, reflects his contention that his depression, tinnitus and headaches prevent him from securing or following a substantial gainful occupation.  The application notes that the Veteran completed high school and obtained training in meat cutting.  He has not received any additional education or training since becoming too disabled to work.

The Veteran was afforded VA examination for his service-connected neurofibromatosis with headaches and his right eyebrow scar in January 2010.  The examiner noted that the Veteran was unemployed but determined that the service-connected disabilities had no effect on his usual occupation.  The appellant was afforded an additional VA examination in January 2010 for his service-connected major depressive disorder.  The examiner noted that the appellant reported having moderate occupational impact from his depression due to difficulties with motivation.  However, the examiner opined that it was less likely as not that the Veteran is solely unemployable based on his depression.  He reported that the appellant had a relatively good work history and could probably work in a job that did not require much interaction with the public.

Although the examination reports note that the Veteran is unemployed and indicate that the service-connected disabilities did not affect his employability, the examiners did not make a determination as to whether the Veteran's service-connected disabilities, when considered together with his educational and occupational history and experience, but without consideration of his age or any non-service-connected disabilities, rendered him unable to obtain or maintain gainful employment.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

Therefore, the Board finds that a medical examination and opinion would be helpful in deciding the Veteran's claim for a TDIU.  Thus, on remand, the Veteran's file must be provided to a qualified VA medical professional, who must conduct a thorough review of the medical evidence, examine the Veteran, and provide a medical opinion addressing whether his service-connected disabilities, when considered together and without consideration of his age or any non-service-connected disabilities, prevent him from securing and following employment for which his education and occupational experience would otherwise qualify him.

Lastly, the Veteran's claims of entitlement to increased ratings for major depressive disorder and bilateral hearing loss, which are being referred to the AOJ, are inextricably intertwined with the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1. Adjudicate the claims of entitlement to increased ratings for major depressive disorder and bilateral hearing loss.  

2. Thereafter, schedule the Veteran for a VA examination to determine whether his service-connected disabilities prevent him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him.  The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

All indicated tests and studies should be conducted.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (neurofibromatosis with headaches, right eyebrow scar, major depressive disorder, tinnitus, and bilateral hearing loss,) would, collectively, prevent him from securing or following substantially gainful employment for which his education and occupational experience would otherwise qualify him, without regard to any nonservice-connected disorders. 

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history; and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3. If the benefit sought on appeal remains denied, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







